                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :       Chapter 11
                                                         :
M & G USA CORPORATION, et al.,1                          :       Case No. 17-12307 (BLS)
                                                         :
                  Debtors.                               :       (Jointly Administered)
                                                         :
                                                         :       Ref. Docket No. 1867

    CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
     TENTH MONTHLY APPLICATION OF JONES DAY FOR ALLOWANCE OF
            COMPENSATION FOR SERVICES RENDERED AND FOR
       REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS
      FOR THE PERIOD FROM AUGUST 1, 2018 THROUGH AUGUST 31, 2018

                  The undersigned hereby certifies that, as of the date hereof, other than as set forth

below, he has received no answer, objection, or other responsive pleading to the Tenth Monthly

Application of Jones Day for Allowance of Compensation for Services Rendered and for

Reimbursement of Expenses as Counsel to the Debtors for the Period from August 1, 2018

Through August 31, 2018 (Docket No. 1867) (the “Application”) filed on September 14, 2018

with the U.S. Bankruptcy Court for the District of Delaware (the “Court”).

                  Pursuant to the Notice of the Application (Docket No. 1867-1), objections to final

approval of the Application were to be filed and served no later than October 5, 2018, at 4:00

p.m. prevailing Eastern Time (the “Objection Deadline”).

                  The undersigned further certifies that he has caused the review of the Court’s

docket in this case and no answer, objection, or other responsive pleading to the Application

1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.



DOCS_DE:217088.10 54032/001
 appears thereon.

                  In accordance with the Court’s Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

 are authorized to pay Jones Day $556,998.00, which represents 80% of the fees ($696,247.50),

 and $6,699.49, which represents 100% of the expenses requested in the Application for the

 period August 1, 2018 through August 31, 2018, upon the filing of this certificate and without

 the need for entry of a Court order approving the Application.



Dated: October 8, 2018                           PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Joseph M. Mulvihill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:     (302) 652-4100
                                                 Facsimile:     (302) 652-4400
                                                 Email:         ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY

                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and



                                                -2-
 DOCS_DE:217088.10 54032/001
                               Carl E. Black
                               901 Lakeside Avenue
                               Cleveland, Ohio 44114
                               Telephone: (216) 586-7035
                               Facsimile:    (216) 579-0212
                               Email:        ceblack@jonesday.com

                               Co-Counsel for the Debtors and Debtors in
                               Possession




                              -3-
DOCS_DE:217088.10 54032/001
